COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-05-00147-CV
                                                                              )
                                                                              )                    Appeal from the
                                                                              )
IN THE MATTER OF G.E., A
Juvenile                 )                 
65th District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )                    (TC# 0301826)
                                                                              )
 
 
O
P I N I O N
 
Appellant, G.E., a
juvenile, appeals from a disposition order placing him on probation until his
eighteenth birthday with out-of-home placement in the Challenge Boot Camp
Program as a condition of his probation. 
We dismiss as moot.
In its second
amended petition, the State alleged that Appellant committed the offenses of
evading arrest, criminal mischief over $1,500 but less than $20,000, possession
of marijuana under two ounces, and assault of a family member.  On January 10, 2005, an adjudication hearing
was held and Appellant pled true to evading arrest, possession of marijuana,
and assault of a family member.[1]  The trial court found that Appellant engaged
in delinquent conduct and scheduled a disposition hearing.




At the disposition
hearing, Probation Officer Patricia Soto recommended that Appellant receive
probation with out-of-home placement in the Challenge Boot Camp Program until
his eighteenth birthday.  The trial court
agreed with Probation Officer Soto=s
recommendation and placed Appellant on probation until his eighteenth
birthday.  Appellant was also required to
participate in the Challenge Boot Camp Program as a condition of his probation.
In his sole issue,
Appellant argues the trial court abused its discretion by placing him in a boot
camp program as a condition of his probation when alternative, less restrictive
programs were available.  The State
contends that since Appellant is no longer on probation, his issue on appeal is
now moot.  We agree with the State.
In this case, a
review hearing was held subsequent to the disposition hearing and Appellant=s probation was terminated.  We note Appellant did not appeal the trial
court=s
adjudication.  Rather, Appellant only
challenged the condition of probation which required him to participate in a
boot camp program.  Because Appellant=s probation was terminated, no decision
of this Court regarding the condition of probation would have any effect.  See In re of J.P.D., No. 03‑02‑00425‑CV,
2003 WL 1922466, at *1 (Tex.App.--Austin, April 24, 2003, no pet.).




When the judgment
of this Court can have no effect on an existing controversy, a case becomes
moot.  Restrepo v. First National Bank
of Dona Ana County, New Mexico, 888 S.W.2d 606, 607 (Tex.App.--El Paso
1994, no writ).  Thus, Appellant=s issue has become moot.  See In re of J.P.D., 2003 WL at
1922466, at *1.  Generally, an appellate
court must dismiss the cause and not simply the appeal when a case becomes
moot.  Hanna v. Godwin, 876 S.W.2d
454, 457 (Tex.App.‑-El Paso 1994, no writ).  However, in this case, the entire cause is
not moot, only Appellant=s
issue.  See In re of J.P.D., 2003
WL 1922466, at *2.  Therefore, only the
appeal should be dismissed as moot.
Accordingly, we
dismiss this appeal as moot.
 
 
 
August
24, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.




[1]
The State dropped the criminal mischief charge pursuant to a restitution
agreement.